21 N.Y.2d 695 (1967)
Carl S. Victor, Respondent,
v.
Lyon Associates, Inc., et al., Defendants. Hanover Insurance Company of New York, Appellant.
In the Matter of Carl S. Victor, Respondent,
v.
Hanover Insurance Company of New York, Appellant.
Court of Appeals of the State of New York.
Argued November 29, 1967.
Decided December 29, 1967.
Peter J. Malloy, Jr., and Florindo M. DeRosa for appellant.
Herman Schmertz for respondent.
Leon H. Doman and Morton Zuckerman for American Foreign Insurance Association, amicus curiae.
James B. Donovan, John P. Walsh and George M. Mulligan, for American Insurance Association, amicus curiae.
John C. Kinney, John M. Freyer and Benjamin R. Schenck for American Mutual Insurance Alliance, amicus curiae.
Charles G. Pillon for Nationwide Mutual Insurance Company, amicus curiae.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL.
In Victor v. Lyon Assoc.: Order affirmed, with costs, upon the opinion of Chief Judge FULD in Simpson v. Loehmann (21 N Y 2d 305, decided herewith). Question certified answered in the affirmative. All concur, Judges KEATING and BREITEL on the grounds stated in their respective concurring opinions in Simpson v. Loehmann, and Judge BERGAN on the grounds stated in the concurring opinion by Judge BREITEL in Simpson v. Loehmann, except Judges BURKE and SCILEPPI who dissent and vote to reverse on the grounds stated in the dissenting opinion in Simpson v. Loehmann.
In Matter of Victor v. Hanover Ins. Co.: The direct appeal is dismissed on the ground that the order appealed from is not final. No opinion.